212 U.S. 564 (1909)
UNITED STATES
v.
POWELL.
No. 63.
Supreme Court of United States.
Submitted January 8, 1909.
Decided January 11, 1909.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ALABAMA.
*565 The Attorney General and Mr. Assistant Attorney General Fowler for the United States.
There was no appearance or brief filed for defendant in error.
Per Curiam:
The judgment is affirmed on the authority of Hodges v. United States, 203 U.S. 1.
MR. JUSTICE MOODY did not sit.